Public Utilities Commission, No. 93-911-TP-PEX. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. It appears from the records of this court that the transcript of proceedings before the Public Utilities Commission of Ohio has not been filed, and that the appellants have not requested a writ of mandamus to compel its filing in accordance with the *1402Rules of Practice of the Supreme Court. Upon consideration thereof,
IT IS ORDERED by the court, in accordance with S.CtPrac.R. V(4), that the appeal be, and hereby is, dismissed sua sponte, effective September 27, 1995.
IT IS FURTHER ORDERED that the appellee recover from the appellants its costs herein expended; and that a mandate be sent to the Public Utilities Commission of Ohio to carry this judgment into execution; and that a copy of this entry be certified to the Public Utilities Commission of Ohio for entry.